IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                : No. 117 DB 2016 (No. 68 RST 2016)
                                :
                                :
SHELLEY K. NEWLIN GARVEY        : Attorney Registration No. 74563
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Allegheny County)


                                         ORDER


 PER CURIAM


        AND NOW, this 8th day of September, 2016, the Report and Recommendation of

 Disciplinary Board Member dated August 26, 2016, is approved and it is ORDERED

 that Shelley K. Newlin Garvey, who has been on Administrative Suspension, has never

 been suspended or disbarred, and has demonstrated that she has the moral

 qualifications, competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.